UNPUBLISHED ORDER
                               Not to be cited per Circuit Rule 53


                   United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604
                                          August 23, 2005


                                             Before

                             Hon. FRANK H. EASTERBROOK, Circuit Judge

                             Hon. DANIEL A. MANION, Circuit Judge

                             Hon. TERENCE T. EVANS, Circuit Judge


UNITED STATES OF AMERICA,                                   Appeal from the United States
      Plaintiff-Appellee,                                   District Court for the Northern
                                                            District of Illinois, Eastern
No.    04-3647                       v.                     Division.

MICHAEL FADEYI,                                             No. 00 CR 153
     Defendant-Appellant.                                   Matthew F. Kennelly, Judge.




                                              Order

        On a limited remand under Paladino the district judge stated that additional discretion
under Booker would have affected the sentence. The United States has elected not to respond to
this conclusion. Accordingly, the judgment of the district court is vacated, and the case is
remanded for further proceedings consistent with Booker and Paladino.